Filed pursuant to Rule 497(e) Registration Nos. 333-191807; 811-22899 October10, 2014 Supplement to the Prospectus and Statement of Additional Information dated December 31, 2013, (as supplemented on April 1, 2014 and September 19, 2014) For Capital Guardian Funds Trust Adviser name and address change Effective immediately, Capital Guardian Asset Management, LLC, the Adviser to Capital Guardian Funds Trust (the “Trust”), has changed its name to CG Asset Management, LLC (the “Adviser”).In addition, the address for both the Adviser and the Trust has changed to the following: 733 Third Avenue, 24th Floor New York, NY 10017 Additionally, CG Asset Management, LLC has moved its state of incorporation from North Carolina to Delaware. Please contact the Trust at 1-855-460-2838 if you have any questions. ***** Please retain this supplement for future reference.
